The Honorable George Rodriguez, Jr.       Opinion No. H- 816
El Paso County Attorney
Room 201, City-County Building            Re: Whether prelim-
El Paso, Texas 79901                      inary and negotiating
                                          sessions of a city
                                          and police association
                                          under the Fire and
                                          Police Employees
                                          Relations Act are
                                          open to the public.
,Dear   Mr. Rodriguez:
     You have requested our opinion on a number of questions
regarding collective bargaining between a city and municipal
police officers association. Specifically, you ask:
            1. Whether a meeting of a municipal
            police officers association at which
            a quorum is present is subject to the
            Open Meetings Act, article 6252-17;
            2. whether the internal deliberations
            of a city's negotiating team relating
            to the collective bargaining process
            are open to the public;
             3. whether meetings between a city's
             negotiating team and its mayor and/or
             city council relating to the collective
             bargaining process are open to the
             public;




                            p. 3446
The Honorable George Rodriguez, Jr. - page 2 (H-816)


         4. whether the internal deliberations
         of a municipal police officers association
         relating to the collective bargaining
         process are open to the public; and
         5. whether the actual bargaining sessions
         between a police officers association and
         a city are open to the public.
     Article 5154c-1, V.T.C.S., the Fire and Police Employee
Relations Act, provides:
         All deliberations pertaining to collective
         bargaining between an association and a
         public employer or any deliberation,by a
         .quorum of members of,an association
         authorized to,bargain collectively or
         by a member of a public employer authorized
         to bargain collectively shall be open to
         the public:and in compliance with the Acts
         of the State of Texas. sec. 7(e)~.     .:  ;,
'Association,"is defined as
         any organization of any kind, or any agency
         or employee representation committee or
         plan , in which firefighters and/or police-~~'~
         men participate and which exists~for the
         purpose, in whole or in part, of‘dealing
         with one or more employers, whether public
         or private, concerning grievances, labor
         disputes, wages',rates of pay, hours,of
         employment, or conditions of work affecting
         firefighters and/or policemen. Sec. 3(4).
     The Open Meetings Act is'applicable to "every . . .
meeting or session of,every~governmental body.. . . .'I V.T.C.S.
art. 6252-17, S ,2(a). "Governmental body" is defined by the '~~
Act as




                         p. 3447
The Honorable George Rodriguez, Jr, - page 3 (H-816)


         any board, commission, department, committee,
         or agency within the executive or legislative
         department of the state, which is under the
         direction of one or more elected or appointed
         members; and every Commissioners Court and
         city council in the state, and every deliber-
         ative body having rule-making or quasi-judicial
         power and classified as a department, agency,
         or political subdivision of a county or city;
         and the board of trustees of every school
         district, and every county board of education;
         and the governing board of every special
         district heretofore or hereafter created by
         law. Sec. l(c).
In our opinion, a municipal police officers association, as
a type of 'association" described in article 5154c-1, is not
a "governmental body." Thus, the Open Meetings Act, as such,
is not applicable to its deliberations.
     As to your second and third questions, article 5154c-1
would seem to require that the internal deliberations of a
city's negotiating team and its conferences with the mayor
or city council relative to collective bargaining are open
to the public. We believe, however, that there is an important
limitation upon section 7(e). In Attorney General Opinion
M-1261 (1972), this Office grafted a limited attorney-client
privilege upon the Open Meetings Act, although the Act at
that time did not contain an express exception for attorney-
client conferences. The Opinion held that
         a public body governed by Article 6252-17
         may only validly claim the attorney-client
         privilege and hold a closed session to
         discuss legal matters with its attorney
         when it desires legal advice with regard
         to pending or contemplated litigation,
         settlement offers, and similar matters
         where an attorney's duty to his client,
         pursuant to the Rules and Canons of the
         State Bar of Texas, would clearly
         conflict with that Article. -Id. at 9, 10.




                           p. 3448
The Honorable George Rodriguez, Jr. - page 4 (~-816)


The year following the issuance of Attorney General Opinion
M-1261, the Legislature, in amending the Open Meetings Act,
adopted virtually verbatim the above quoted language from
the Opinion. V.T.C.S. art. 6252-17, 5 Z(e).
     We believe that this limited privilege is equally
applicable to the open meeting provisions of article 5154c-1.
In our opinion, whenever a city's collective bargaining team
seeks the advice of counsel during its internal deliberations
or during its preliminary discussions with elected city
officials, portions of those deliberations or discussions
are excepted from the open meeting provisions of section 7(e)
when such counsel participate and when the duty of the
attorney to his client pursuant to the Rule6 and Canons of
the State Bar of Texas conflict with the concept of a public
meeting.
     The same kind of attorney-client privilege must also be
accorded a police officers association. We note, however,'
that the internal deliberations of such an association are
not required to be open in any event when a quorum of members
is not present.
     Your final question is whether the.actual bargaining
sessions between a police officers association and a city are
open to the public. The attorney-client privilege cannot be
construed to apply to these sessions, since the confidentiality
which provides the basis for the privilege is necessarily
absent in such an adversary situation. Since we have discovered
no exception to the clear language of the statute, it is our
opinion that the actual bargaining sessions between a city
and a police officers association are open to the public by
virtue of section 7(e) of article 5154c-1.

                     SUMMARY
          Meetings of a municipal police officers
          association are not subject to the Open
          Meetings Act. The internal deliberations
          of a city's collective bargaining team
          and its preliminary discussions with
          elected city officials are open to the
          public, but sometimes may be closed if




                         p. 3449
The Honorable George Rodriguez, Jr. - page 5 (H-816)


            counsel participate. The internal
            deliberations of the collective bargaining
            team of a municipal police officers
            association are open to the public if a
            quorum of members is present, but
            sometimes may be closed if counsel
            participate. The actual bargaining sessions
            between a city and a police officers associ-
            ation are open to the public.
                               Very truly yours,




APPROVED:




Opinion Committee

jwb




                           p. 3450